Citation Nr: 1615408	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  07-16 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon III, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2009, the Veteran, sitting at the RO, testified at a Board hearing.  A transcript of the hearing is of record.

The Board previously remanded this case in September 2009 and August 2011.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2014 decision, the Board denied service connection for a low back disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court vacated the Board's April 2014 decision and remanded the matter to the Board for further development.

In the February 2015 memorandum decision, the Court concluded that the Board's determination that a November 2013 VA medical opinion was adequate for adjudication purposes was clearly erroneous and the Board therefore erred in relying on it.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 (1994)).  Specifically, the Court held that it was unclear from the examiner's opinion whether, as directed by the Board in an August 2011 remand, she accepted as credible the Veteran's accounts of the in-service back injury and understood that an in-service diagnosis is not a required element for a positive medical linkage opinion.  Therefore, the Court concluded that remand was warranted for the Board to obtain a new medical opinion that adequately addresses the question of linkage between the Veteran's current lumbar degenerative disc disease (DDD) and service in light of the Veteran's credible reports of an in-service back injury, and that does not evince misunderstanding as to whether an in-service diagnosis is required to support a medical finding that a current disability as likely as not was incurred in service.  See Barr v. Nicholson, 21 Vet. App. at 311 (2007); see also Stegall v. West, 11 Vet. App. at 271 (1998).

Additionally, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2.  After any received records have been associated with the claims file, the AOJ should contact the VA examiner who performed the VA back examination in November 2013 to obtain an addendum opinion.  The examiner must review the claims file.

The examiner MUST fully explain all findings and opinions in sufficient detail, accepting the Veteran's description of his in-service back injury.  The examiner is to be informed that the Veteran is competent to report on his back symptomatology during and since service and his in-service reports of injuring his low back in the Survival, Evasion, Resistance, and Escape (SERE) training incident are credible.  

The examiner should note all pertinent medical complaints, symptoms, and clinical findings.  

Following a review of the relevant medical evidence in the claims file, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's currently shown back disorder is proximately due to or the result of the in-service back injury. 

The examiner is requested to provide a rationale for any opinion expressed and is advised that if a conclusion cannot be reached without resort to speculation, he or she should so indicate in the examination report and discuss why an opinion is not possible.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

If the examiner determines that another examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion and any examination should be sought from another qualified examiner.

3.  Following any additional indicated development, the originating agency should review the claims file and readjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

